 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRITTNEY FLOW-SUNKETT, GLENN                      No. 2:19-cv-1009 KJM KJN P
      SUNKETT,
12
                         Plaintiffs,
13                                                      ORDER
             v.
14
      RALPH DIAZ, et al.,
15
                         Defendants.
16

17

18          Plaintiffs Glenn Sunkett, a state prisoner, and Brittney Flow-Sunkett, his wife, are both

19   proceeding pro se, and filed this civil rights action seeking relief under 42 U.S.C. § 1983. The

20   matter was referred to a United States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B)

21   and Local Rule 302.

22          On March 18, 2021, the magistrate judge filed findings and recommendations, which were

23   served on plaintiffs and which contained notice to plaintiffs that any objections to the findings

24   and recommendations were to be filed within twenty-one days. Plaintiffs objected in part to the

25   findings and recommendations, as discussed in more detail below. See generally Objections,

26   ECF No. 30.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

28   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
                                                       1
 1   findings and recommendations to be supported by the record and by the proper analysis. The
 2   court writes separately here to address the plaintiffs’ objections.
 3          The plaintiffs first object to the magistrate judge’s recommendation to dismiss the claims
 4   against all defendants other than Redmon and Boerum. See Objections at 1–2. Only those two
 5   defendants participated in the hearing and administrative process conducted outside Mr. Sunkett’s
 6   presence. See F&Rs at 6. The plaintiffs do not explain what role the other defendants played
 7   other than arguing they had authority and an opportunity to correct the error. These allegations
 8   do not permit the court to infer the remaining defendants’ potential liability.
 9          The plaintiffs next object to the magistrate judge’s recommendation that Ms. Flow-
10   Sunkett’s claims be dismissed. See Objections at 2–4. They argue she has participated
11   extensively in efforts to obtain relief and has suffered as a result of the defendants’ decisions. See
12   id. The operative complaint’s only potentially viable claim relates to a prison administrative
13   process, and as the magistrate judge correctly concluded, Ms. Flow-Simlett does not have
14   standing to challenge that process. See F&Rs at 13.
15          Finally, the plaintiffs object to the magistrate judge’s recommendation that this court
16   decline to exercise jurisdiction over their state law claims under 28 U.S.C. § 1367(c)(2). See
17   Objections at 4; F&Rs at 11–12. Under § 1367(c)(2), a district court may decline to exercise
18   supplemental jurisdiction over a state law claim that forms part of the same “case or controversy”
19   as a federal claim over which the court has original jurisdiction if the state law claim
20   “substantially predominates” over the federal claim. The magistrate judge correctly determined
21   that the plaintiffs’ broad-reaching state law claims would substantially predominate over their one
22   potentially viable federal claim, which focuses narrowly on one procedural deprivation.
23          Accordingly, IT IS HEREBY ORDERED that:
24          1. The findings and recommendations filed March 18, 2021, are adopted in full;
25          2. Plaintiff Glenn Sunkett is granted thirty days in which to file a third amended
26   complaint solely as to his due process claims against defendants Redmon and Berum;
27          3. Plaintiffs’ remaining claims against the remaining defendants are dismissed without
28   prejudice;
                                                        2
 1         4. Plaintiff Brittney Flow-Sunkett is dismissed from this action; and
 2         5. The court declines to exercise jurisdiction over plaintiffs’ state law claims.
 3   DATED: June 23, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
